On Rehearing.
BREAUX, O. J.
One of the grounds urged by defendant and appellee for a rehearing is that there' is error in condemning defendant to pay costs; that when a defendant is in court by substituted service a money judgment can be legally rendered against him only to the extent that property may be under seizure within the jurisdiction of the courts; that there is no property of the defendant'within the jurisdiction of the court.
The defendant in person signed the answer, and personally made himself a party to the suit. In consequence the rule invoked has no application.
Application for rehearing refused.